Exhibit 10.3

SETTLEMENT AGREEMENT


This Settlement Agreement (“Agreement”) is made and entered into as of the 1st
day of July 2011, by and between League Now Holdings Corporation (“League Now”),
a Florida corporation, Pure Motion, Inc. (“Pure Motion”), a Texas corporation,
Mario Barton (“Barton”), an individual, and James Pregiato (“Pregiato”), an
individual.  League Now, Pure Motion, Barton and Pregiato are sometimes referred
to herein collectively as the Parties.


RECITALS


WHEREAS, Pregiato is the majority shareholder of League Now; and
 
WHEREAS, League Now acquired Pure Motion, Inc. (“Pure Motion”), a Texas
corporation; and


WHEREAS, Barton is the largest shareholder of Pure Motion; and


WHEREAS, League Now and Pure Motion have agreed to enter into an exchange
agreement (the “Exchange”) pursuant to which League Now will transfer 95% of the
Pure Motion shares to the Pure Motion shareholders and Pure Motion will grant
League Now a license of certain intellectual property; in addition, a law firm
known as BKGG and League Now will grant mutual releases (the “BKGG Release”),
and League Now and its shareholders and Pure Motion and its shareholders will
grant each other mutual releases (i.e., this Agreement);


NOW, THEREFORE, in accordance with the terms and conditions hereof, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Conditions Precedent.  This Agreement is expressly conditioned
upon: (a) League Now signing the Exchange; (b) League Now signing the BKGG
Release; and (c) League Now and Pregiato signing this Agreement.


2.           Mutual Release
 
(a) As of the date this Agreement is fully executed, the Parties hereto for
themselves, and for and on behalf of any and all past and present officers,
directors, employees, shareholders, representatives and agents (whether acting
in their personal and/or official capacities), and any and all affiliates,
parents, subsidiaries, divisions, beneficiaries, heirs, successors and assigns,
jointly and severally, hereby forever release and discharge each other and any
past and present officers, directors, employees, shareholders, representatives
and agents (whether acting in their personal and/or official capacities), and
any and all affiliates, parents, subsidiaries, divisions, beneficiaries, heirs,
successors and assigns of any of the foregoing, from any claims, demands,
liabilities, damages, costs and expenses (including but not limited to
attorney’s fees), actions and causes of action of whatever kind or nature,
whether legal or equitable, contingent or fixed, including but not limited to
any and all claims based upon, arising out of, or in connection with the League
Now’s acquisition of Pure Motion shares, any dispute arising out of nonpayment
by Pure Motion of amounts due pursuant to the original acquisition agreement,
provided, however, that disputes arising from any and all fees incurred by Pure
Motion on behalf of League Now, from the date League Now acquired Pure Motion to
the closing date of this Agreement shall not be released by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)  California Civil Code § 1542.  The Parties acknowledge that they are
familiar with the provisions of California Civil Code Section 1542, which
provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


Notwithstanding the provisions of California Civil Code Section 1542, or similar
provisions in the laws of other states, it is understood and agreed that this
Agreement will include all claims of every nature or kind whatsoever, known or
unknown, suspected or unsuspected, arising out of, in connection with, in
consequence of, in any way involving, or related to, the any dispute.


3.           Pure Motion Duty to Defend And Indemnify.  Notwithstanding any
provision of this Agreement, Pure Motion and Barton agree to defend and
indemnify League Now from and against any claims by Burkhalter Kessler Goodman &
George LLP for unpaid fees or costs in connection with legal services rendered
on behalf of League Now and fees incurred by Pure Motion prior to as well as
from the date of acquisition by League Now to the closing date of this
Agreement.


4.           Negotiated Settlement.  This Agreement is the product of
negotiations between and among the Parties and in the interpretation or
enforcement hereof, is to be interpreted in a neutral manner, with no
presumption for or against any party being afforded by reason of the fact that a
party has drafted or caused to be drafted all or any part of this Agreement.


5.           Counterparts.  This Agreement may be executed in as many separate
counterparts as may be deemed necessary or convenient by the parties hereto and
each separate counterpart, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same agreement.  This
Agreement shall become effective upon the receipt by each party of executed
counterparts signed by the other parties hereto.


6.           Survival of Representations.  The parties hereto agree that all
terms, agreements, covenants, representations and warranties in this Agreement
or in any document delivered pursuant hereto or in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Agreement and the consummation of such transactions.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Confidentiality.  The parties hereto agree to keep the terms of
this Agreement confidential and not to disclose such terms or information,
directly or indirectly, to any third party or entity lacking prior knowledge
thereof.  Nothing contained herein, however, shall be deemed to prohibit
disclosure of said terms or information:  to the respective directors, officers,
employees, attorneys or accountants of any party in this action; when disclosure
is required by Court order; in any action to enforce this Agreement; or as
otherwise may be required by law.


8.           Applicable Law.  This Agreement shall be governed by the laws of
the State of California without regard to conflict or choice of law. This
Agreement has been negotiated between the parties and their respective legal
counsel, and accordingly this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against any party.


9.           Severability.  If any provision of this Agreement is found to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
severance from this Agreement, except that if the severed portion was essential
to the intended purpose of this Agreement, then the party who was to receive the
benefit of the severed portion has the option to void this Agreement.


10.           Non-Waiver.  The failure of any party to exercise any rights in
respect of any breach or alleged breach of this Agreement by another party shall
not constitute a waiver of said breach or of any provision of this Agreement,
and a failure to promptly exercise any right hereunder shall not be deemed as a
waiver to exercise such right in the future.


11.           Further Assurances. Each party agrees without further
consideration to execute and deliver such other documents and take such other
action as may be reasonably requested by any other party to consummate more
effectively the purposes or subject matter of this Agreement.


12.           Successors.  No party shall have the right to assign or transfer
this Agreement or any rights or obligations herein without the express written
consent of the other parties in their sole discretion.


13.           Entire Agreement.  This Agreement, contains the entire
understanding of the parties with respect to the subject matter described herein
and supersedes all prior negotiations, representations or agreements between the
parties relating to the subject matter hereof and may not be altered or amended
except in a writing signed and delivered by the parties hereto; provided
however, that this Agreement shall not be construed or interpreted to supersede
or replace any provision of the Dealer Agreement.  All parties shall bear their
own attorneys’ fees and costs incurred in connection with this Agreement or
related in any way to the Protest.
 
 
3

--------------------------------------------------------------------------------

 

 
14.           Attorney’s Fees and Costs.  In any action arising out of or
relating to this Agreement, the prevailing party shall be entitled to an award
of its attorney’s fees and costs, in addition to such other and further damages
or other relief as it may be entitled.


[Signatures Appear On The Following Page]
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed, or have caused their respective
authorized officers or designated persons to execute and deliver, this Agreement
as of the day and year first above written.
 

  LEAGUE NOW           League Now Holdings Corporation            
By:
/s/ Mario Barton       Mario Barton       Its:  Chief Executive Officer        
 

 

  PREGIATO            
By:
        James Pregiato          

 

  PURE MOTION           Pure Motion, Inc.            
By:
/s/ Mario Barton       Mario Barton       Its:  Chief Executive Officer        
 




  BARTON            
By:
/s/ Mario Barton       Mario Barton       Title           

 
 
 
 
5

--------------------------------------------------------------------------------